NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YONGHUI LIN,                                    No.    15-72911

                Petitioner,                     Agency No. A089-795-827

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 8, 2021**
                                  Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Yonghui Lin, a citizen of China, petitions for review of a Board of

Immigration Appeals (BIA) decision dismissing his appeal of an immigration judge

(IJ) order denying his requests for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT). Lin challenges only the denial of his asylum


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim. We review for substantial evidence and may grant relief only if the record

compels a contrary conclusion. Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th

Cir. 2017). We have jurisdiction under 8 U.S.C. § 1252 and deny Lin’s petition.

      Assuming without deciding that Lin testified credibly, substantial evidence

supports the IJ and BIA’s determination that Lin had not met his burden of

demonstrating past persecution or a well-founded fear of future persecution. 8

U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(B)(i). The BIA permissibly concluded that

Lin had not suffered past persecution. Persecution is an “extreme concept” that

“does not include every sort of treatment our society regards as offensive.” Gu v.

Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006) (quotations omitted). Lin was

assaulted once, but there is no indication of the severity of the beating, and Lin was

not detained. And while he endured threats, the threats were not fulfilled. Villegas

Sanchez v. Garland, 990 F.3d 1173, 1179 (9th Cir. 2021) (citing Lim v. I.N.S., 224

F.3d 929, 932 (9th Cir. 2000)) (“Mere threats, without more, do not necessarily

compel a finding of past persecution.”). Considering all aspects of Lin’s experience

in China cumulatively, see Sharma v. Garland, 9 F.4th 1052, 1063–65 (9th Cir.

2021), the record does not compel a finding of past persecution.

      In addition, substantial evidence supports the IJ and BIA’s determination that

Lin did not demonstrate a well-founded fear of future persecution on account of a

protected ground. Lin claims that he would be arrested and imprisoned if returned


                                          2
to China, but the record does not compel the conclusion that his fear is objectively

reasonable. See Nagoulko v. I.N.S., 333 F.3d 1012, 1018 (9th Cir. 2003) (concluding

that speculative fear of future harm cannot form the basis of an asylum claim). When

questioned about his admission that he was not arrested or harassed in the three

months that he remained in China following the altercation with officials, Lin

admitted he did not know why he now would be persecuted if he were now to return

to China some eleven years later.        Thus, substantial evidence supports the

determination that Lin has not established a well-founded fear of future persecution.1

      PETITION DENIED.




1
  The IJ found that Lin was also ineligible for asylum because he had firmly resettled
in Mexico. While Lin challenges the IJ’s resettlement decision, that issue is not
before us because the BIA did not adopt this portion of the IJ’s decision. See Andia
v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam) (“In reviewing the
decision of the BIA, we consider only the grounds relied upon by that agency.”).

                                          3